     Case 3:20-cv-00887-DMS-MSB Document 42 Filed 03/04/21 PageID.613 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    NICOLE UHLIG, et al.,                            Case No.: 20-cv-00887-DMS-MSB
11                                   Plaintiffs,
                                                       ORDER GRANTING LEAVE TO
12    v.                                               FILE SECOND AMENDED
                                                       COMPLAINT
13    FAIRN & SWANSON HOLDINGS,
      INC., a Delaware corporation; DOES 1
14
      through 20, inclusive,
15                                 Defendants.
16
17
18         Pending before the Court is Plaintiffs’ motion for leave to file a Second Amended
19   Complaint. (ECF No. 36.) Defendant Fairn & Swanson Holdings filed a notice of non-
20   opposition on March 2, 2021. (ECF No. 41.)
21         Good cause appearing, the Court GRANTS Plaintiffs’ motion. Plaintiffs shall file
22   their Second Amended Complaint on or before March 10, 2021.
23         IT IS SO ORDERED.
24   Dated: March 4, 2021
25
                                               Hon. Dana M. Sabraw Chief Judge
26                                             United States District Court
27
28

                                                   1
                                                                          20-cv-00887-DMS-MSB
